                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION

 MANUEL De JESUS MARTINEZ, et al,                )
                                                 )
         Plaintiffs,                             )
                                                 )
 v.                                              )         NO. 1:17-cv-00094
                                                 )
 SWIFT TRANSPORTATION CO. OF                     )         JUDGE CAMPBELL
 ARIZONA, LLC et al.,                            )         MAGISTRATE JUDGE FRENSLEY
                                                 )
         Defendants.                             )
                                                 )


                                             ORDER

        The parties filed an Order of Compromise and Dismissal (Doc. No. 32), indicating that all

matters in dispute have been resolved. Accordingly, this case is DISMISSED, with prejudice, and

the Clerk is directed to close the file.

        This order shall constitute the final judgment pursuant to Fed. R. Civ. P. 58.

        It is so ORDERED.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




      Case 1:17-cv-00094 Document 33 Filed 10/11/18 Page 1 of 1 PageID #: 238
